Pursuant to Ind.Appellate Rule 65(D),

                                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                            Feb 04 2013, 9:22 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

RANDY M. FISHER                                   GREGORY F. ZOELLER
Deputy Public Defender                            Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                               CHANDRA K. HEIN
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

BRANDON JOHNSON,                                  )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )       No. 02A05-1207-CR-357
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                            Cause No. 02D05-1106-FC-159



                                       February 4, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Brandon Johnson appeals his conviction for carrying a handgun without a license,

as a Class C felony, following a jury trial.1 Johnson raises a single issue for our review,

namely, whether the State seized a firearm from Johnson in violation of the Fourth

Amendment to the United States Constitution or Article I, Section 11 of the Indiana

Constitution. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Around 9:00 p.m. on June 7, 2011, Officers Nicholas Lichtsinn and Christopher

Felton of the Fort Wayne Police Department observed Johnson and Reginald Wilson

walking down the middle of Capitol Street rather than using the sidewalk. Both officers

were in full uniform and in a marked police vehicle. The officers stopped their vehicle

near the two men and began to exit.

       As they did so, Johnson became aggressive and thrust his right hand into his right

front pants pocket. Officer Lichtsinn ordered Johnson to remove his hand from his

pocket. Johnson began to back away from the officers and removed his hand from his

pocket. As he did so, Officer Lichtsinn observed a Smith & Wesson .40 caliber semi-

automatic firearm fall to the ground. Johnson then fled from the officers. Officer Felton

chased after him and detained him.

       On June 13, the State charged Johnson with carrying a handgun without a license,

as a Class C felony, and resisting law enforcement, as a Class A misdemeanor. On May

16, 2012, the court held Johnson’s jury trial, after which the jury found him guilty of both


       1
         Johnson does not appeal his conviction for resisting law enforcement, as a Class A
misdemeanor.
                                             2
counts. The court entered its judgment of conviction and sentenced Johnson accordingly.

This appeal ensued.

                             DISCUSSION AND DECISION

       Johnson appeals the trial court’s admission of the firearm into evidence. Our

standard of review of a trial court’s admission or exclusion of evidence is an abuse of

discretion. Speybroeck v. State, 875 N.E.2d 813, 818 (Ind. Ct. App. 2007). A trial court

abuses its discretion only if its decision is clearly against the logic and effect of the facts

and circumstances before the court. Id. In reviewing the admissibility of evidence, we

consider only the evidence in favor of the trial court’s ruling and any unrefuted evidence

in the defendant’s favor. Dawson v. State, 786 N.E.2d 742, 745 (Ind. Ct. App. 2003),

trans. denied.

       Johnson contends that the State’s seizure of his person was unreasonable under the

Fourth Amendment to the United States Constitution and Article I, Section 11 of the

Indiana Constitution.     Both of those constitutional provisions protect citizens from

unreasonable searches and seizures. See Hathaway v. State, 906 N.E.2d 941, 944-45

(Ind. Ct. App. 2009), trans. denied. Generally, a search warrant is a prerequisite to a

constitutionally proper search and seizure. Halsema v. State, 823 N.E.2d 668, 676 (Ind.

2005). When a search or seizure is conducted without a warrant, the State bears the

burden of proving that an exception to the warrant requirement existed at the time of the

search or seizure. Id.

       However, in Terry v. Ohio, 392 U.S. 1, 30 (1968), the United States Supreme

Court held that an officer may, consistent with the Fourth Amendment, conduct a brief


                                              3
investigatory stop when, based on a totality of the circumstances, the officer has a

reasonable, articulable suspicion that criminal activity is afoot. Hardister v. State, 849

N.E.2d 563, 570 (Ind. 2006).         An investigatory stop allows a police officer to

“temporarily freeze the situation in order to make an investigative inquiry.” Johnson v.

State, 766 N.E.2d 426, 429 (Ind. Ct. App. 2002), trans. denied. A Terry stop is a lesser

intrusion on the person than an arrest and may include a request to see identification and

inquiry necessary to confirm or dispel the officer’s suspicions. Id. (citing Hiibel v. Sixth

Judicial Dist. Court of Nev., 542 U.S. 177, 185-89 (2004)). Reasonable suspicion entails

some minimal level of objective justification for making a stop, something more than an

unparticularized suspicion or hunch, but less than the level of suspicion required for

probable cause. Wilson v. State, 670 N.E.2d 27, 29 (Ind. Ct. App. 1996) (citing United

States v. Sokolow, 490 U.S. 1, 7 (1989)). Indiana has adopted the Terry rationale in

determining the legality of an investigatory stop under Article I, Section 11. Id.

       Here, Johnson contends that “the police had no reasonable suspicion to initiate a

Terry stop . . . as he was simply walking down the street.” Appellant’s Br. at 12. We

cannot agree. The officers observed Johnson walking down the middle of the street

rather than on the sidewalk, in violation of Indiana Code Section 9-21-17-12. Officer

Lichtsinn testified that, as he was exiting the vehicle to investigate the apparent sidewalk

violation, Johnson became aggressive and placed his hand in his pocket, which led to the

discovery of the firearm.

       The officers’ initial encounter with Johnson was well within the definition of a

Terry stop. The officers observed Johnson engaged in behavior contrary to Indiana law.


                                             4
Their observation gave them reasonable suspicion to approach Johnson under the Fourth

Amendment and Article I, Section 11. And, once the officers attempted to temporarily

freeze the situation, Johnson’s aggressive behavior and his placing his hand inside his

pocket further justified the officers to order Johnson to remove his hand, which resulted

in the firearm falling out of Johnson’s pocket. E.g., Zelmer v. State, 177 Ind. App. 636,

638-39, 380 N.E.2d 618, 620 (1978). The officers’ seizure of both Johnson and the

firearm was not contrary to law, and the trial court did not abuse its discretion when it

admitted the firearm into evidence.

      Affirmed.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                           5